Detailed Action
	This action is responsive to an original application filed on 8/30/2020 with acknowledgement that this application claims a priority date of 8/30/2019 to foreign application CN201910813887.9. 
	Claims 1-10 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2020 was filed on the application filing date of 8/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because Lines 1-2 state “the air outlet passage and the venting passage are arranged in a “Γ” shape” and the claim does not make clear what is required to classify as being arranged in “a “Γ” shape”.  It is not clear if “a “Γ” shape” is referring to a capitalized version of the Greek 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US PGPUB 2016/0263600 A1 to Luczak (“Luczak”).
As to Claim 1, Luczak discloses a spray gun (Fig. 1 #10 “spray gun), comprising: 
a casing (Fig. 1 #14 “housing”); 
a cup (Fig. 1 #34 “cup” and #36 “collapsible liner”), including a cup housing (Fig. 1 #34 “cup”) and a flexible cup body (Fig. 1 #36 “collapsible liner”) that is provided in the cup housing (See Fig. 2); 
a spray nozzle (Fig. 1 #16 “spray tip assembly”); and 

wherein a venting structure (Fig. 1 #38 “lid”, which includes #40 “manual check valve” and #50 “closure”) communicating the cup with an outer environment is provided on the pump (See Annotated Fig. 4A); and the cup housing is provided with a hollow portion (See Annotated Fig. 2), such that the flexible cup body is manually squeezable to expel air inside the flexible cup body out via the venting structure (Paragraph 0013).
As to Claim 2, in reference to the spray gun of Luczak as applied to Claim 1 above, Luczak further discloses wherein the venting structure comprises an air outlet passage (See Annotated Fig. 2) in communication with the cup and a venting passage in communication with the outer environment (See Annotated Fig. 2), the venting passage includes a venting port (See Annotated Fig. 2), and the venting structure further comprises a closure cap (Fig. 3A #58 “top portion”) for covering and uncovering the venting port (Paragraph 0013).
As to Claim 3, in reference to the spray gun of Luczak as applied to Claim 2 above, Luczak further discloses wherein a mounting base (Fig. 3A #68) is provided in the venting port (See Annotated Fig. 2) and is formed with a connection hole (See Annotated Fig. 3A), and a sealing column (Fig. 3A #64 “annular portion”) inserted into the connection hole is provided on the closure cap (See Annotated Fig. 2 and Annotated Fig. 3A).
As to Claim 4, in reference to the spray gun of Luczak as applied to Claim 3 above, Luczak further discloses wherein the closure cap is hinged to one side of the venting port (See Annotated Fig. 3A and Paragraph 0017).
As to Claim 5, in reference to the spray gun of Luczak as applied to Claim 2 above, Luczak further discloses wherein the air outlet passage and the venting passage are arranged in a "Γ" shape (See 
As to Claim 6, in reference to the spray gun of Luczak as applied to Claim 2 above, Luczak further discloses wherein a relief valve port (See Annotated Fig. 4A) in communication with the spray chamber is provided on the pump (See Annotated Fig. 4A), the air outlet passage is arranged to communicate with the relief valve port (See Annotated Fig. 2 and Annotated Fig. 4A, the air outlet passage communicates with the relief valve port via #74), and a relief valve assembly (Fig. 1 #22 “priming valve”) is disposed at the relief valve port (See Fig. 1, Annotated Fig. 2, and Annotated Fig. 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luczak in view of US Patent 7,374,111 to Joseph et al. (“Joseph”).
As to Claim 7, in reference to the spray gun of Luczak as applied to Claim 1 above, Luczak further discloses wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 4A); a charging plug extending into the cup is connected at the charging port (See 
Regarding Claim 7, Luczak does not specifically disclose wherein the charging plug is a charging screw-plug and wherein the feature that is connected at a lower end of the charging screw-plug is a filter mesh assembly.
However, Joseph discloses a spray gun (Fig. 5 #1 “spray gun”) comprising: 
a casing (Fig. 5 #2 “body”);
a cup (Fig. 5 #11 “paint pot”); including a cup housing (Fig. 8 #12 “container”) and a flexible cup body (Fig. 8 #13 “liner”) that is provided in the cup housing (See Fig. 8); 
a spray nozzle (Fig. 1 #4 “spray nozzle”); and 
a pump, provided in the casing (Per Col. 4 Line 53 – Col. 5 Line 3 it is understood that a pumping mechanism associated with the trigger #5 is in the body #2), and having a spray chamber in communication with the cup, 
wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 5); a charging screw-plug (See Fig. 4, the charging screw-plugin consists of #15 and #21) is connected at the charging port (See Annotated Fig. 5), and a filter mesh assembly connected at a lower end of the charging screw-plug (See Annotated Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Luczak to have the charging plug be a charging screw-plug and the feature be a filter mesh assembly, as taught by Joseph, for the purpose of having a standard connection on the spray gun (Col 5 Lines 41-49) and preventing unwanted materials from being sprayed from the spray gun (Col. 5 Lines 6-9). 
As to Claim 8, in reference to the spray gun of Luczak modified by Joseph as applied to Claim 7 above, Joseph further discloses wherein the filter mesh assembly includes a filter cover (See Annotated 
As to Claim 9, in reference to the spray gun of Luczak modified by Joseph as applied to Claim 8 above, Luczak further discloses wherein a surrounding barrier surrounding the filter disc is provided on the filter cover (See Annotated Fig. 4A) to prevent the flexible cup body that is squeezed from attaching to the filter disc (Paragraph 0026).
As to Claim 10, in reference to the spray gun of Luczak modified by Joseph as applied to Claim 9 above, Luczak further discloses wherein the surrounding barrier is provided with a plurality of notches (See Annotated Fig. 4A) so as to partition the surrounding barrier into a plurality of stop blocks (Fig. 4A #76 “extensions”, Paragraph 0026).

    PNG
    media_image1.png
    790
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    737
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    707
    672
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    687
    524
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    821
    611
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 4, 2021